ON REHEARING.
                          ON REHEARING.
In this case we granted a rehearing and reargument, and reconsideration leads us to confess error in our previous opinion, reported in 248 Mich. 155.
An award of compensation by the department of labor and industry determines liability of an employer and the extent of relief afforded an employee and is, in effect, an adjudication. An agreement between an employer and an employee fixing compensation is, when approved by the department, equal to an award made by the department. In either event the compensation runs its set course unless stopped by the department. The parties may, by settlement receipt, agree to stoppage, but, until such an agreement is approved by the department, it is noneffective.
When a settlement receipt, executed in form prescribed by the department, is duly filed with the department and action thereon requested, it is the duty of the department to accord a hearing.
Affirmed, with costs.
CLARK, SHARPE, and NORTH, JJ., concurred with WIEST, C.J.